11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

TSL Four Suns Construction, LLC,               * From the 91st District
                                                 Court of Eastland County,
                                                 Trial Court No. CV-1242506.

Vs. No. 11-13-00156-CV                         * July 30, 2015

Eagle Remediation Services, Inc.,              * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against TSL Four Suns Construction, LLC.